Response to Arguments
Applicant’s Arguments/Remarks filled 05/23/2022, with respect to rejection of Claim 12 under 35 U.S.C. § 102(a)(1) and Claim 1 under 35 U.S.C. § 103 have been fully considered, however not persuasive. 
MPEP 2111 states that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, and an examiner must construe claims terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim.
	The Examiner revisited the rejections of Claims 12 and 1 in view of the cited art of the record and concludes that, in broadest reasonable interpretation consistent with the specification, the cited art of record alone or in combination could arrive and properly teach or suggest the limitations of Claims 12 and 1.
	Applicant’s Argument/Remarks with respect to rejection of Claim 12 under 35 U.S.C. § 102(a)(1) that, the Examiner cited US 2015/0115060 to Klemm does not disclose “a shaft assembly having a first end and a second end opposite
Application No.: 17/127,826Filing Date:December 18, 2020the first end, the first end mechanically supported by a first portion of the frame assembly and the second end mechanically supported by a second portion of the frame assembly, wherein loading transverse to the longitudinal axis of the shaft assembly is controlled by the frame assembly at the second end of the shaft assembly”. 
	Applicant reasons that, Figs 6 and 7 of Klemm illustrates the structure of Klemm’s invention and without any indication of that shaft assembly 66 being supported at a first end by a first portion of the frame assembly and at a second end by a second portion of a frame assembly, in combination with the limitation that loading transverse to the longitudinal axis of the shaft assembly being controlled by the frame assembly at the second end of the shaft assembly, Klemm is silent with respect to aforementioned features and the Examiner can not rely on inherency to show the aforementioned features. The Examiner respectfully disagrees. 
	The structure of Applicant’s fan assembly having a shaft assembly as illustrated in Figs 9-10 of the application is very similar, if not identical to Klemm’s fan assembly having a shaft assembly, both ends of shaft assemblies 523 and 623 of the Applicant’s invention is secured to the frame of the fan assemblies 511 and 611 as is clearly illustrated in Figs 9-10 of the Applicant’s drawings.
	In contrast Klemm in Figs 6-7 clearly illustrates shaft assembly 66, at one end secured to support 47 of frame of the upper fan frame assembly 50/44, and at the other end secured to the lower fan frame assembly 80/82/102/96 as is clearly illustrated in Figs 6-7 of the Klemm’s drawings.
	The loading transverse to the longitudinal axis of the shaft assembly 66 of the Klemm’s invention, has be controlled by 47 and 82 on the upper and lower fan frame assemblies (50/44/80/82/102/96) of Klemm’s invention, otherwise centrifugal force from the fan motor would not be countered by any support and the operation of fan within the fan frame assemblies would not be stable.
	Accordingly, the Examiner submits that in a broadest reasonable interpretation consistent with specification Klemm teaches or suggests the limitation of Claim 12 drawn to “a shaft assembly having a first end and a second end opposite the first end, the first end mechanically supported by a first portion of the frame assembly and the second end mechanically supported by a second portion of the frame assembly, wherein loading transverse to the longitudinal axis of the shaft assembly is controlled by the frame assembly at the second end of the shaft assembly”.
	Applicant argues with respect to rejection of Claim 1 under 35 U.S.C. § 103 that, the Examiner cited US 10,216,312 to Park in view of US 2016/0255748 to Kim does not disclose “a connection portion extending between the first and second compartment, the connection portion comprising a channel to provide fluid communication between the first and second compartment”.
	Applicant further argues that, combining Park with Kim’s air flow channel with inlet 400a and the motivation statement that Park would benefit from dissipating heat from the portable electronic device by bringing in cooled air to the frame and discharging warm air to outside does not establish a prima facie case of obviousness. 
	Applicant reasons that, rejection cannot merely demonstrate that an invention’s individual element were independently known in the prior art, the rejection must provide some rational reason, to modify or combine elements, and why a skilled artisan not only could have made but would have been motivated to make the combination, Examiner must not stich together an obvious finding from discrete portions of prior art reference without considering the reference as a whole and impermissible hindsight must be avoided.
	Applicant further reasons that, in part the band part 210 serves merely as a mechanical support to connect the earphones 24a and 240b together, there is no indication that band part 210 can be modified to include the features of Kim and providing a channel would adequately transfer heat. Further more Park does not provide any indication that the components of the earphones generate sufficient heat that such channel would be beneficial in transferring heat.
	Applicant concludes that, the Examiner impermissibly stitching together portions of Park and Kim to arrive at the instant rejection. The Examiner respectfully disagrees.
	Park Fig 1 teaches all of the limitations of Claim 1 as per final office action dated 03/21/2022, except for a connection portion comprising a channel to provide air flow between the first and second compartments 220a/220b. Park Fig 1 further provides a band part 210 connecting compartments 220a/220b. Park Fig 1 discloses the band part 210 not being a hollow band allowing air flow between the two compartments 220a/220b.
	Park Fig 2 illustrates internals of compartment 220a/220b, each comprising several electronic components including 110/230/240/243/248/250/251/270. A person of an ordinary skilled in the art of electronic would not hesitate to admit that , all electronic components generate heat, which needs to be dissipated away from the electronic components to ensure and allow continued performance and reliability of the components. 
	Park compartments 220a/220b are deficient with respect to cooling of the electronic components within, and would benefit from teachings of Kim to provide air flow between the compartments and away from the sensitive components such as wireless communication unit 110 within, to insure their optimum performance and extended reliability. 
	Accordingly, Examiner submits that, in a broadest reasonable interpretation consistent with the specification, the combination of Park with Kim is a proper combination which is not derived from impermissible hindsight reasonings, as Park would benefit from a cooling system that Kim provides.
/AMIR A JALALI/Examiner, Art Unit 2835           

/ZACHARY PAPE/Primary Examiner, Art Unit 2835